 

Exhibit 10(af)

 

SETTLEMENT AND NONCOMPETITION

AGREEMENT

 

THIS SETTLEMENT AND NONCOMPETITION AGREEMENT (the “Agreement”) made and entered
into this 1st day of July 1997, by and between BB&T CORPORATION, a North
Carolina corporation with its principal office at Winston-Salem, North Carolina
(“BB&T”), and E. RHONE SASSER, an individual residing in Whiteville, North
Carolina (“Sasser”).

 

R E C I T A L S :

 

Sasser has been employed by United Carolina Bancshares Corporation (“UCB”) as
its Chairman of the Board of Directors and Chief Executive Officer pursuant to
an Employment Agreement entered into by Sasser and UCB dated as of January
18,1995 (the “UCB Employment Agreement”). As of November 1, 1996, BB&T and UCB
entered into an Agreement and Plan of Reorganization (later modified as of the
same date in an Amended and Restated Agreement and Plan of Reorganization, and
referred to herein as the “Reorganization Agreement”), pursuant to which UCB has
been merged with and into BB&T (the “Merger”). The parties hereto acknowledge
that the UCB Employment Agreement constitutes a legally enforceable agreement by
Sasser, that Sasser has complied with his obligations thereunder in all material
respects, and that Sasser is willing and able to continue to perform his
obligations thereunder. BB&T, as successor to UCB, desires to terminate the UCB
Employment Agreement and Sasser’s employment by BB&T and to enter into this
Agreement in full settlement of the UCB Employment Agreement. BB&T and Sasser
acknowledge that this Agreement has been negotiated at arms-length, that both
parties hold equal bargaining positions, and that each has relied on the advice
of experienced counsel in negotiating the terms and provisions of this
Agreement.

 

BB&T also recognizes that Sasser has broad experience in the banking business
and close relations with many of UCB’s major customers, has close relations with
key employees of UCB, and has extensive knowledge of UCB trade secrets and other
proprietary information, and BB&T thus believes that Sasser could substantially
damage the business of BB&T were he to compete with BB&T or attempt to solicit
away customers or employees of BB&T.

 

Sasser, in consideration of the payments in Article I and the benefits provided
in Article II, agrees that the UCB Employment Agreement shall be and hereby is
terminated in its entirety effective on the date hereof, and acknowledges and
agrees that he has no further rights or entitlements thereunder.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and the mutual promises
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, BB&T and Sasser
covenant and agree as follows:

 

ARTICLE I

 

COMPENSATION

 

1.01.  Annual Compensation.

 

  (a) Payments to Sasser.

 

Commencing on the date hereof and continuing through the earlier of (i)
attainment by Sasser of his sixty-fifth birthday, or (ii) Sasser’s death, BB&T
shall pay to Sasser $769,392 per annum, as adjusted as provided in Section
1.01(d) (such amount as adjusted is referred to herein as the “Base Amount”).
The payments made pursuant to this Section 1.01 are in addition to the benefits
provided in Article II. One-twelfth of the Base Amount shall be paid for each
calendar month in accordance with the normal payroll practices of BB&T on the
date set from time to time for payment of monthly salary to BB&T senior
executives (the “Payment Date”). If Sasser shall survive to tie date of his
sixty-fifth birthday (the “Determination Date”), he shall receive for the
remainder of his lifetime monthly amounts (payable on the Payment Date each
month) of seventy percent of the highest monthly Base Amount paid to him during
the twelve calendar months preceding the Determination Date, reduced as provided
in Section 1.02.

 

  (b) Payments following Death of Sasser.

 

If Sasser’s death occurs before the Determination Date, BB&T shall pay through
and including the Determination Date, to Sasser’s current spouse, Dorothy F.
Sasser (“Current Spouse”), if she survives him and was married to Sasser at the
date of his death, or if not, in equal portions to Sasser’s two sons, Edward
Craig Sasser and Douglas Bryon Sasser, if they both survive him, or if they do
not both survive him, to Sasser’s estate (the foregoing to be referred to
hereinafter, as appropriate, as “Sasser’s Beneficiary”) a monthly death benefit
equal to one-twelfth of the Base Amount, including continuing adjustments as
provided in Section 1.01 (d). The monthly payment for each calendar month shall
be made on the Payment Date for the month. Upon the occurrence of the
Determination Date (if Sasser’s death occurs before the Determination Date), or
upon Sasser’s death if he dies following the Determination Date, BB&T shall pay
to his Current Spouse, if she is then living and was married to Sasser at the
date of his death, a monthly death benefit for her life, payable on the Payment
Date each month, equal to thirty-five percent of the highest monthly Base Amount
paid by BB&T to Sasser or Sasser’s Beneficiary during the twelve-month period
immediately preceding the Determination Date, reduced as provided in Section
1.02. No payments shall be made under this Section 1.01(b) following the
Determination Date if Sasser dies prior to the Determination Date and his
Current Spouse either is not married to him on the date of his death or does not
survive beyond the Determination Date, or following Sasser’s death if Sasser
dies following the Determination Date and his Current Spouse is not married to
him on the date of his death.

 

  (c) Partial Month.

 

If any payment pursuant to 1.01 (a) or (b) commences on a day other than the
first day of a calendar month, or ceases on a day other than the last day of a
calendar month, the monthly amount payable for such partial month shall equal
the amount payable for a full month multiplied by a fraction, the numerator of
which is the number of days in the month during the period for which the payment
is to be made, and the denominator of which is the number of days in the month.

 

2



--------------------------------------------------------------------------------

  (d) CPI Adjustment.

 

The Base Amount shall be automatically increased as of each year (commencing on
July 1,1998 and ending with July 1 next preceding the Determination Date) to
reflect increases in the cost of living (as hereinafter described). The amount
of any annual automatic cost of living increase in the Base Amount shall be
determined by multiplying the most recent Base Amount by a fraction, the
numerator of which shall be the Consumer Price Index (the “CPI”) [All Urban
Consumers, South Region Average (1982-84 = 100); All Items, Bureau of Labor
Statistics of The United States Department of Labor], for the month of May
preceding the July 1 of the current calendar year, and the denominator of which
shall be the CPI for May of the calendar year preceding the current year. If the
quotient obtained in the foregoing fraction shall be less than one, the Base
Amount shall not be adjusted for the current year (and, for the purpose of
determining the CPI adjustment, if any, for future years, the denominator of the
above fraction shall be the CPI for May of the calendar year in which a CPI
adjustment was last made to the Base Amount) In the event (i) the CPI ceases to
use the 1982-84 average of 100 as the base of calculation, or (ii) a substantial
change is made in the quality or quantity of the items utilized in determining
the CPI, or (iii) the publishing of the CPI shall be discontinued for any
reason, the parties hereto shall thereafter accept and use such other index or
comparable statistics to measure the cost of living as shall be mutually
agreeable to BB&T and Sasser or Sasser’s Beneficiary.

 

  (e) Parachute Payment Adjustment.

 

In the event that any amount required to be paid or distributed to Sasser
pursuant to this Agreement shall constitute a parachute payment within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, and
the rules and regulations thereunder (the “Code”), and the aggregate of such
parachute payments and any other amounts otherwise required to be paid or
distributed to Sasser by BB&T shall cause Sasser to be subject to the excise tax
on excess parachute payments under Section 4999 of the Code (the “Excise Tax”),
BB&T shall pay to Sasser an additional amount (the “Gross-Up Payment”) such that
the net amount Sasser shall receive after the payment of any Excise Tax shall
equal the amount which he would have received if the Excise Tax had not been
imposed. The Gross-Up Payment shall be determined by BB&T’s regular independent
auditors and shall equal the sum of the following:

 

(i) The rate of the Excise Tax multiplied by the amount of the excess parachute
payments;

 

(ii) Any federal income tax, social security tax, unemployment tax or Excise Tax
imposed upon Sasser as a result of the Gross-Up Payment required to be made
under this paragraph (e); and

 

(iii) Any state income or other tax imposed upon Sasser as a result of the
Gross-Up Payment required to be made under this paragraph (e).

 

For purposes of determining the amount of the Gross-Up Payment, Sasser shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation for individuals in the calendar year in which the Excise Tax is
required to be paid. In addition, Sasser shall be deemed to pay state income
taxes at a rate determined in accordance with the following formula:

 

( 1 - (highest marginal rate of federal income taxation for individuals)) x
(highest marginal rate of North Carolina income taxes for individuals in the
calendar year in which the Excise Tax is required to be paid).

 

3



--------------------------------------------------------------------------------

The Gross-Up Payment shall be made on or before the date that Sasser is required
to pay the Excise Tax; provided, that if the amount of such Payment cannot be
finally determined on or before such date, BB&T shall pay to Sasser on such date
an estimate, as determined in good faith by BB&T’s regular independent auditors,
of the minimum amount of such payment and shall pay the remainder of such
payment (together with interest at the rate provided under Section 1274(b)(2)(B)
of the Code) as soon as the amount can be determined but no later than the
thirtieth day after the date Sasser becomes subject to the payment of the Excise
Tax. In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time the Gross-Up Payment is
made, Sasser shall repay to BB&T at the time that the amount of such reduction
in Excise Tax is finally determined, the portion of the Gross-Up Payment
attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax, federal and state taxes imposed on the Gross-Up
Payment being repaid by Sasser, if such repayment results in a reduction in
Excise Tax and/or a federal or state tax deduction) plus interest on the amount
of such repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder at the time the Gross-Up Payment is made (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), BB&T shall make an additional Gross-Up Payment in
respect of such excess (plus any interest payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

1.02.   Other Payments.

 

The payments due after the Determination Date to Sasser or his Current Spouse
under Section 1.01 shall be reduced by the sum of the following amounts:

 

  (a) BB&T Pension Plan.

 

The amount actually paid each month to Sasser (and to his Current Spouse, if
applicable) under the BB&T Pension Plan (which plan shall succeed by plan merger
to the assets and liabilities under the UCB defined benefit pension plan), based
on the payment option applicable with respect to Sasser under the BB&T Pension
Plan.

 

  (b) Benefit Equivalency Plan.

 

The amount actually paid each month to Sasser (and to his Current Spouse, if
applicable) under the UCB Benefit Equivalency Plan, based on the payment option
applicable with respect to Sasser under such Plan.

 

1.03.  Liquidated Damages.

 

The amounts payable pursuant to this Article I and the life insurance coverages
and other benefits provided in Article II are payable to or for the benefit of
Sasser as liquidated damages for settlement of the UCB Employment Agreement, as
well as compensation for the covenants in Article III.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

ADDITIONAL BENEFITS

 

In order to protect Sasser against the loss of certain rights and benefits to
which he is entitled under the UCB Employment Agreement, and to provide certain
additional benefits, BB&T hereby agrees to the following:

 

2.01.   Life Insurance.

 

BB&T shall maintain Sasser’s split-dollar life insurance policies and shall
provide additional life insurance, as follows:

 

  (a) Split-Dollar Life Insurance.

 

BB&T shall continue to pay through the earlier of the Determination Date or
Sasser’s death the employer’s portion of the premiums on the UCB split-dollar
insurance policies on Sasser’s life. Sasser or his designee shall continue to
own the policies subject to BB&T’s interest therein.

 

  (b) Life Insurance.

 

BB&T has acquired and shall maintain one or more life insurance policies with an
insurer reasonably acceptable to Sasser with an aggregate death benefit of
$1,000,000 on Sasser’s life, payable to one or more beneficiaries designated
from time to time by Sasser. BB&T shall pay the premium payments for such
policies until the date of Sasser’s death.

 

2.02.   Medical Insurance.

 

BB&T shall provide medical benefits coverage to Sasser, including dependent
coverage for his Current Spouse (if she shall remain married to Sasser), at the
same level as provided by BB&T to participants under the BB&T Corporation
Retiree Health Care Plan (the “BB&T Plan”) for the period beginning on the date
hereof and ending on the date of death of Sasser or, if later, the date of death
of his Current Spouse if she shall be married to him at the date of his death;
provided, however, that in no event will the level of such benefits be less than
that provided under UCB’s retiree health plan in effect immediately prior to the
effective time of the Merger. Sasser (or, if coverage extends beyond Sasser’s
death, his Current Spouse) shall be responsible for that percentage of the cost
of his coverage (and that of his dependent spouse) under the BB&T Plan which is
paid by other similarly situated participants under the BB&T Plan

 

2.03.   Other Benefits.

 

In addition to the benefits provided in Section 2.02, Sasser shall be entitled
to participate in the benefit plans or arrangements under the BB&T Corporation
Flexible Compensation Program (the “BB&T Flexible Benefits Plan”), if and to the
extent he is eligible to participate in accordance with the terms and provisions
of the BB&T Flexible Benefits Plan. Sasser shall be responsible for that portion
of the cost of his coverage under the BB&T Flexible Benefits Plan which is paid
by other similarly situated

 

5



--------------------------------------------------------------------------------

participants under the BB&T Plan. If Sasser is not eligible to participate in
accordance with the terms and conditions of the BB&T Flexible Benefits Plan,
BB&T shall, if Sasser so requests, provide similar coverage outside such plan at
a level not less than that provided under UCB’s flexible benefits plan in effect
immediately prior to the effective time of the Merger, and Sasser will pay an
amount towards such alternate coverage as he would have paid had he been
eligible to participate in the BB&T Flexible Benefits Plan.

 

2.04.  Long Term Incentive Plan.

 

In accordance with the UCB Long Term Incentive Plan, immediately prior to the
effective time of the Merger, the dollar amount of Sasser’s accrued benefits
under such plan were converted to shares of UCB common stock based on the
average of the closing price of such stock over the 20 trading days immediately
preceding the Merger. Such UCB shares were converted to shares of BB&T common
stock in the Merger, based on the Exchange Ratio (as defined in the
Reorganization Agreement). Such shares of BB&T common stock shall be distributed
to Sasser in a single lump sum on the date hereof.

 

2.05.  Stock Options.

 

Any Stock Options (as defined in the Reorganization Agreement) issued pursuant
to the Stock Option Plan (as defined in the Reorganization Agreement) in which
Sasser is vested as of the date hereof shall be converted to options to acquire
shares of common stock of BB&T pursuant to Section 2.10 of the Reorganization
Agreement. Such Stock Options as so converted shall be subject to and governed
by the terms of the Stock Option Plan as defined in the Reorganization
Agreement.

 

ARTICLE III

 

NONCOMPETITION AND CONFIDENTIALITY

 

3.01.  Background for Covenants.

 

Sasser has been an employee of UCB for approximately 29 years, of which 14 years
have been as Chairman of the Board of Directors, Chief Executive Officer or in
other senior executive positions. During his tenure with UCB, Sasser has
established close personal relationships with many of UCB’s largest and most
significant customers. In addition, he has established close personal
relationships with many of UCB’s key employees at all levels within the
organization, many of whom will be important to BB&T in the transition period
following the merger of UCB into BB&T and in conducting the former business of
UCB on an on-going basis. Sasser and BB&T recognize and acknowledge that Sasser
could cause serious harm to the business formerly conducted by UCB (and now to
be conducted by BB&T) if he were to compete with BB&T in its market area or if
he were to attempt to entice key employees of UCB (now employees of BB&T) to
terminate their employment with BB&T. The parties further acknowledge that the
terms and provisions of this Article III have been negotiated at arms-length,
that both parties hold equal bargaining positions, that each party has relied on
the advice of experienced legal counsel in negotiating the terms and provisions
of this Article III, and that each party intends to be legally bound by these
terms and provisions.

 

6



--------------------------------------------------------------------------------

3.02.  Noncompetition and Nonsolicitation Covenants.

 

Following the date of this Agreement, Sasser shall not directly or indirectly,
(i) anywhere in the states of North Carolina, South Carolina and Virginia and in
any county outside such states contiguous to one or more of such states, either
as a principal, agent, employee, employer, stockholder, owner, member,
proprietor, partner or in any other individual or representative capacity
whatsoever, engage in the banking and financial services business, which
includes consumer, savings and commercial banking and the insurance and trust
businesses, or the savings and loan or mortgage banking business, or any other
business in which BB&T is engaged at this time; (ii) solicit or assist any other
person in soliciting, any depositors or customers of BB&T (including without
limitation any former depositors or customers of UCB) to become depositors or
customers of any other institution; or (iii) induce any employee of BB&T
(including without limitation any former employee of UCB) to terminate his or
her employment with BB&T; provided, that nothing contained in part (i) of this
Section 3.02 shall be deemed to limit Sasser’s right to invest in a business
similar to BB&T’s business if such investment is limited to less than one
percent of the capital stock or other securities of any corporation or similar
organization with stock or securities publicly owned or regularly traded on any
public exchange or market. This Section 3.02 shall apply for a period of ten
years from the date hereof.

 

3.03.  Proprietary and Confidential Information.

 

Sasser acknowledges that during his employment with UCB he learned a substantial
amount of information which is now proprietary and confidential to BB&T. Such
proprietary and confidential information includes, but is not limited to, UCB’s
business, marketing, customer development, strategic planning and expansion
plans, methods of doing business, trade secrets and similar information as
related to the business formerly conducted by UCB. Sasser acknowledges that BB&T
would be damaged if such proprietary and confidential information were made
available to BB&T’s competitors. Sasser agrees that, except as required by law,
he shall not at any time divulge to any person, agency, institution, company or
other entity any information which he knows or has reason to believe is
proprietary or confidential to BB&T. Sasser agrees that his duties and
obligations under this Section 3.03 shall continue for as long as such
information remains proprietary or confidential to BB&T.

 

3.04.  Breach of Obligations.

 

Payments and benefits due Sasser under Article I (other than under Section
1.01(e)) shall be discontinued in the event Sasser breaches the provisions of
Section 3.02 or 3.03; provided that Sasser has received written notice from BB&T
of such breach and such breach remains uncured thirty days after the delivery of
such notice. If there is a disagreement between the parties as to whether Sasser
has breached Section 3.02 or 3.03, then after the above thirty-day period, if
such breach remains uncured in BB&T’s opinion, BB&T may suspend payments and
benefits to Sasser until such time as BB&T and Sasser shall agree as to BB&T’s
right to discontinue payments and benefits or until there is a final
determination of the issue. In the event such determination results in a
continuation of payments and benefits to Sasser, BB&T shall pay any suspended
payments in a lump sum, together with interest at the rate provided under
Section 1274(b)(2)(B) of the Code from the date of suspension, and shall resume
regular payments and benefits in accordance with Article I.

 

7



--------------------------------------------------------------------------------

3.05.  Reasonableness of Restrictions.

 

BB&T and Sasser acknowledge and agree that this Agreement, including without
limitation the noncompetition provisions of Section 3.02 and the nondisclosure
provisions of Section 3.03, does not unduly or unfairly curtail Sasser’s ability
to support himself and his family due to Sasser’s financial resources, extensive
business experience and expertise, and ability to engage in banking and related
businesses outside of North Carolina, South Carolina and Virginia. BB&T and
Sasser further acknowledge and agree that the protections to BB&T in this
Article III are reasonable and necessary in relation to the need of BB&T to
protect its business.

 

ARTICLE IV

 

AMENDMENT OR TERMINATION

 

BB&T may, with the prior written consent of Sasser or Sasser’s Beneficiary
following his death, modify, alter, amend or terminate this Agreement, in whole
or in part at any time. An amendment may be made retroactively if it is
necessary to make this Agreement conform to applicable law or if agreeable to
the parties. No amendment or modification of this Agreement or any covenant,
condition or limitation shall be valid unless in writing and duly executed by
the parties to this Agreement.

 

ARTICLE V

 

BOARD OF DIRECTOR AND EXECUTIVE COMMITTEE SERVICE

 

At the first meeting of the Board of Directors of BB&T following the date
hereof, Sasser will be appointed to BB&T’s Board of Directors, which appointment
will continue for so long as Sasser is willing and able to serve and until the
next annual meeting of shareholders of BB&T. Sasser will also at such meeting be
appointed as a member of the Executive Committee of BB&T’s Board of Directors.
Thereafter, BB&T will use its best efforts, subject to the fiduciary duties of
the members of the Nominating Committee and the other members of its Board of
Directors, to nominate Sasser for election to BB&T’s Board of Directors and to
appoint him to the Executive Committee, in each case so that he will serve on
the Board and Executive Committee until the normal retirement age for BB&T
directors as established from time to time (currently age 70). Sasser will
receive the normal compensation of an outside director or committee member with
respect to these services.

 

ARTICLE VI

 

GENERAL PROVISIONS

 

6.01.  Construction.

 

Headings and subheadings used in this Agreement have been inserted for
convenience of reference only and shall be ignored in any construction of the
provisions. If a provision of this Agreement is illegal or invalid, that
illegality or invalidity does not affect other provisions in this Agreement.

 

8



--------------------------------------------------------------------------------

6.02.  Governing Law.

 

This Agreement shall be construed, enforced, and administered in accordance with
the laws of the State of North Carolina (other than its choice of law rules),
except to the extent that those laws are superseded by the laws of the United
States of America.

 

6.03.  Mitigation.

 

Sasser shall not be required to mitigate the amounts of any payments provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by Sasser as
the result of employment by another employer, subject to compliance by Sasser
with the provisions of Sections 3.02 and 3.03.

 

6.04.  Withholding.

 

All payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law.

 

6.05.  Notice.

 

For purposes of this Agreement, notices and all other communications shall be in
writing. All notices to BB&T shall be directed to the attention of the Chief
Executive Officer. Notices and communications are effective when personally
delivered or sent by nationally recognized air courier, charges prepaid,
addressed to the addressee at the addressee’s last known address. Notices of
change in address are effective only upon receipt.

 

6.06.  Certain Expenses.

 

In the event a dispute arises as to Sasser’s entitlements to any rights or
benefits hereunder, and thereafter Sasser incurs legal fees and other expenses,
including court costs or arbitrator fees, in seeking to obtain or to enforce
such rights or benefits, and Sasser prevails in obtaining or enforcing such
rights or benefits through settlement, arbitration, judgment or otherwise, BB&T
shall promptly pay Sasser’s reasonable legal fees and expenses incurred in so
enforcing this Agreement. Except to the extent provided in the preceding
sentence, each party hereto shall pay its own legal fees and other expenses
associated with any dispute.

 

6.07.  Entire Agreement.

 

This Agreement sets forth all of the promises, covenants, agreements, conditions
and understandings between the parties to this Agreement with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
with respect thereto, except as contained herein. Specifically, without
limitation, Sasser agrees that (i) this Agreement fulfills the obligations of
BB&T with respect to him as set forth in that letter agreement between UCB and
BB&T dated November 1, 1996, as amended and supplemented, (ii) the UCB
Employment Agreement is terminated in its entirety effective on the date hereof,
and he has no further rights or entitlements under the UCB Employment Agreement,
and (iii) his employment with UCB

 

9



--------------------------------------------------------------------------------

is terminated and the benefits and payments herein are in full settlement of all
obligations to him under the UCB Employment Agreement or otherwise arising out
of his employment with UCB.

 

6.08.  Recitals.

 

The Recitals to this Agreement shall form a part of this Agreement.

 

6.09.  Counterparts.

 

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

6.10.  Contests and Audits.

 

Sasser agrees that for tax purposes he shall report the payments made to him
hereunder in a manner that is consistent with the tax treatment of such payments
by BB&T. Sasser shall promptly notify BB&T in writing upon receipt of notice of
any pending or threatened audit or assessment with respect to Sasser which may
relate to the treatment of payments hereunder. BB&T shall have the right at its
option and expense to exclusively control and have responsibility for the
conduct of any audit, examination, proceeding or litigation (a “Contest”) to tie
extent such Contest relates to the treatment of payments hereunder, but Sasser
shall retain control of any other matter included in such Contest. BB&T agrees
to notify Sasser reasonably in advance of any proposed settlement.

 

[signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BB&T, by its duly authorized officer and Sasser have
hereunto set their hands as of the day and year first written above.

 

BB&T CORPORATION

By:

  /s/ John A. Allison, IV     John A. Allison, IV    

Chairman of the Board of Directors and

Chief Executive Officer

  E. RHONE SASSER

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BB&T, by its duly authorized officer and Sasser have
hereunto set their hands as of the day and year first written above.

 

BB&T CORPORATION

By:

        John A. Allison, IV    

Chairman of the Board of Directors and

Chief Executive Officer

/s/ E. RHONE SASSER E. RHONE SASSER

 